Per Curiam
Ms. Tessa Sheehan appeals the judgment of the Circuit Court of Jackson County, Missouri, sustaining the Director of Revenue's revocation of her Missouri *931driver's license based on her refusal to submit to a chemical test, pursuant to section 577.041, RSMo. Ms. Sheehan argues that the trial court erred in finding that there was sufficient evidence from which the arresting officer could have had probable cause to believe that she was driving a motor vehicle while intoxicated. Finding no error, the judgment is affirmed. Because a published opinion would have no precedential value, a memorandum of law has been provided to the parties. Rule 84.16(b).